Justice COATS,
concurring in part and dissenting in part.
Because I cannot agree that the plaintiff has demonstrated the substantial need and undue hardship required for even limited discovery of documents prepared in anticipation of litigation, I respectfully dissent from that portion of the majority opinion ordering disclosure of a redacted copy of Kennedy's interview notes.
The majority rightly concedes (on the one hand) that the applicability of the Hawkins1 presumption for insurance investigations has not been demonstrated in this case, and therefore Kennedy's investigation on behalf of the defendant-hospital must be treated as work product. It then, however, prematurely orders (on the other) disclosure of the factual portions of Kennedy's notes anyway, finding the exception of C.R.C.P. 26(b)(8) for cireumstances involving substantial need to have been demonstrated. Because the district court concluded that Kennedy's notes were not work product at all, the latter question was never before it, and the record required to support the exception's prerequisites of need and hardship has never yet been developed.
The majority's order mandating disclosure of the factual content of Nurse Wolford's statement can only be understood as a broad pronouncement that witness statements taken contemporaneously (or nearly contemporaneously) with an occurrence are necessarily more probative than any subsequent testimony of the same occurrence. Without ever considering the availability of other witnesses to the critical events or the ability of any available witnesses to adequately recall details of the event, the majority moves directly to the conclusion that the absence of any other contemporaneously-recorded witness statements is sufficient, in and of itself, to demonstrate the plaintiff's requisite need and hardship. While contemporaneous observations or recollections collected closer in time to the actual events might, under some circumstances, provide insights that cannot be duplicated by later investigation, the majority's broad mandate to share the content of investigative interviews with opposing parties who, for whatever reason, have failed to similarly investigate on their own lacks support *426in either logic, policy, or the authorities upon which it relies.
It is widely accepted that the contemporaneous recollections of witnesses or documentation such as contemporaneous photographs and unique tests that cannot be reproduced by the party requesting the evidence may provide grounds for overcoming the protection of the work product doctrine. See, eg., McDougall v. Dunn, 468 F.2d 468, 474 (4th Cir1972) (noting that contemporaneous statements of witnesses or parties are "unique catalysts in the search for truth" and that there may, in some cases, be substantial need to disclose such statement even if protected by the work-product doctrine); Rexford v. Olezak, 176 F.R.D. 90, 93 (S.D.N.Y.1997) (finding that the plaintiff's diary documenting her attempts to obtain employment must be produced notwithstanding the fact it was prepared in anticipation of litigation); Reedy v. Lull Eng'g Co., 137 F.R.D. 405, 407-408 (M.D.Fla.1991) (finding plaintiff was entitled to photographs of the accident scene). Virtually all of the cases from which the majority's encyclopedic proposition is distilled, however, explain their holdings in terms of the specific reasons why comparable evidence was not otherwise reasonably available to the party seeking disclosure. See McDougall, 468 F.2d at 474 (stating that the plaintiff, who suffered amnesia as a result of the accident, could discover the evidence because he "was disabled from making his own investigation at the time"); Rexford, 176 F.R.D. at 98 (finding that defendants "demonstrated substantial need based on plaintiff's contradictory or unresponsive answers to deposition questions and interrogatories about the details of the events she recorded in her journal"); Reedy, 137 F.R.D. at 407-408 (finding that photographs and other doe-umentation of the accident seene must be produced because the physical conditions of the seene had changed and the substantial equivalent of the photographs could not be obtained through depositions or other evidence). Even the secondary sources upon which the majority relies do not support the absolute rule its holding suggests and instead carefully hedge against an absolute rule. See, eg., 8 Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and Procedure § 2025 at 885-86, 389 (2d ed.1994) (noting that there is contrary authority to the proposition that "mere lapse of time" establishes substantial need for contemporaneous statements); 6 James Wm. Moore, et al., Moore's Federal Practice § 26.70[5][c] at 26-222.6 (8d ed.2007) (citing Rexford as authority that substantial need for contemporaneous statements "often exists" and that the lapse of time "may" make the substantial equivalent unavailable).
The only primary source relied upon by the majority typifies this case-specific approach to the determination of uniqueness and inability to reasonably acquire substantially equivalent evidence. In Watson v. Regional Transportation District, 762 P.2d 133 (Colo.1988), this court found that the plaintiff in a personal injury suit against RTD could not obtain the substantial equivalent of a videotape made by RTD, showing the capacity of its bus to negotiate a turn at the seene of the accident, because RTD controlled the bus in question and refused to permit the plaintiff to conduct his own experiment without using RTD's driver. Unlike Watson, there is no suggestion that the plaintiff in this case has been hampered in her ability to depose witnesses and conduct an investigation of her own or, for that matter, that further depositions and investigation would be incapable for some reason of producing the substantial equivalent of Nurse Wolford's initial statement. See EEOC v. Lutheran Soc. Servs., 186 F.3d 959, 970 (D.C.Cir.1999) (concluding that disclosure of work-product is not required when the same factual information can be acquired by conducting interviews or depositions). The assumption that depositions or interviews will produce all factual information known by a particular witness holds true absent some evidence that the witness cannot recall the events or that there is some grave inconsistency between the witness's contemporaneous statements and his later deposition. Gargano v. Metro-North, 222 F.R.D. 38, 40 (D.Conn.2004).
Because I consider it essential to remand for development of a record and consideration by the district court of any reasons why the plaintiff has been or might yet be unable *427to obtain comparable evidence, I respectfully dissent.
I am authorized to state that Justice EID joins in this concurrence and dissent.

. Hawkins v. Dist. Ct., 638 P.2d 1372, 1373 (Colo.1982).